UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-08846 Tributary Funds, Inc. (Exact name of registrant as specified in charter) Tributary Capital Management, LLC 1620 Dodge Street Omaha, Nebraska 68197 (Address of principal executive offices) Daniel W. Koors Jackson Fund Services 225 West Wacker Drive, Suite 1200 Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 662-4203 Date of Fiscal Year End: March 31 Date of Reporting Period: April 1, 2010 – September 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §3507. Item 1. Report to Shareholders. SEMI-ANNUAL REPORT 2010 Table of Contents Shareholder Letter 1 Portfolio Composition…………… 2 Schedules of Portfolio Investments 4 Statements of Assets and Liabilities 26 Statements of Operations 28 Statements of Changes in Net Assets 30 Financial Highlights 34 Notes to Financial Statements 37 Additional Fund Information 48 Directors and Officers 51 SEMI-ANNUAL REPORT 2010 Dear Shareholder, Much has been accomplished since our last letter.In August, after approval by the First Focus Funds Board, shareholders ratified our decision to rebrand the First Focus Funds as Tributary Funds.This decision was based on multiple factors.Earlier this year, the two advisers to the Funds, Tributary Capital Management, LLC (“Tributary”) and FNB Fund Advisers, were consolidated into one registered investment adviser, Tributary Capital Management, LLC (“New Tributary”).This move was designed to enable us to continue serving our customers throughout the banking network of First National Nebraska, while at the same time creating a new brand and a platform to allow us to grow outside of this traditional distribution strategy.To us, it made good sense to align the name of the adviser with that of your funds.As of August 2010, the Funds were renamed Tributary Funds. We are also very pleased to have been recognized in the summer edition of U.S. News and World Report as having three of Tributary’s Funds’ listed as “Best Funds for the Long Term.”Additionally, as of September 30, 2010, six of our eight strategies were rated 4 or 5 stars by industry experts Morningstar.With this type of long-term performance as a back drop, we decided to move our sights beyond just a regional focus, and pursue selective opportunities at a national level. We continue to be faced with very significant headwinds from a macro-economic and a geo-political perspective.We are all well aware of the fundamental issues we face, so we won’t spend a great deal of time rehashing them.However, the underlying fundamentals of Corporate America are really quite strong, with strong balance sheets loaded with tremendous liquidity and very little debt.In our view, stocks are poised to go higher, although conviction is somewhat tenuous over the short run.For those with a five year time horizon, stocks clearly look better than bonds.If your time horizon is ten years, this may be an inter-generational opportunity to buy stocks, much like the mid 1970’s.Really!There is a powerful fundamental principal taking place, reversion to the mean.Quite simply, it means that stocks can vary widely over time, but in general they will average about 8-10% annually.The decade that ended in 2009 was the worst decade ever to own equities, with the compounded return close to -2%.No wonder we all feel so poor!If you believe in the reversion to the mean concept, then stocks will spend the next 10 years making up for the last “lost decade”, with returns above long-term averages. The world has fundamentally changed over the course of the last two decades.Globalization is here to stay whether we like it or not.The competitive landscape is much more complex than it has ever been, making decisions as to allocation of capital more important than ever. We continue to believe that we are well positioned to act as your steward as we navigate these difficult times and markets.By nature we are a skeptical group, not swayed by short-term noise and focus.We incorporate a global view into our thinking, regardless of where a company we are contemplating investing in is domiciled.Most importantly, we try to build in a margin for safety for every investment we make.We believe our track record demonstrates this strategy and has been a winner over the last decade.We hope you will continue to trust us as stewards of your investments for the next 10 years! Stephen R. Frantz President sfrantz@tributarycapital.com Comments are provided as a general market overview and should not be considered investment advice or predictive of any future market performance. 1 SEMI-ANNUAL REPORT 2010 PORTFOLIO COMPOSITION * September 30, 2010 (Unaudited) September 30, 2010 (Unaudited) Percentage of Percentage of Total Total Short-Intermediate Bond Fund Investments Core Equity Fund Investments Corporate Bonds and Notes 43.0% Information Technology 19.1% U.S. Treasury Securities 26.3% Financials 15.5% Mortgage Related 16.6% Consumer Staples 12.6% U.S. Government Agency Mortgage- Health Care 12.5% Backed Securities 5.8% Industrials 12.3% Agencies 2.9% Energy 10.8% Short Term Investments 2.1% Consumer Discretionary 8.6% Municipals 1.4% Short Term Investments 3.2% Mutual Funds 1.3% Materials 2.8% Other 0.6% Utilities 2.6% 100.0% 100.0% Percentage of Percentage of Total Total Income Fund Investments Large Cap Growth Fund Investments Corporate Bonds and Notes 27.2% Information Technology 34.7% U.S. Government Agency Mortgage- Consumer Staples 15.8% Backed Securities 24.6% Consumer Discretionary 14.1% Mortgage Related 23.8% Industrials 10.7% U.S. Treasury Securities 17.3% Health Care 9.2% Municipals 2.3% Materials 7.4% Exchange Traded Funds 1.8% Energy 4.9% Short Term Investments 1.4% Financials 2.3% Agencies 0.9% Short Term Investments 0.9% Other 0.7% 100.0% 100.0% Percentage of Percentage of Total Total Balanced Fund Investments Growth Opportunities Fund Investments Financials 20.4% Information Technology 20.1% Government Securities 16.4% Consumer Discretionary 18.7% Information Technology 14.0% Health Care 15.0% Consumer Discretionary 9.8% Industrials 14.7% Industrials 8.3% Materials 7.8% Consumer Staples 8.2% Consumer Staples 7.8% Health Care 7.9% Financials 6.8% Energy 5.9% Energy 6.2% Materials 4.0% Telecommunication Services 1.7% Short Term Investments 3.0% Short Term Investments 1.2% Utilities 1.2% 100.0% Telecommunication Services 0.9% 100.0% *Portfolio composition is as of September 30, 2010 and is subject to change. See accompanying notes to financial statements. 2 SEMI-ANNUAL REPORT 2010 PORTFOLIO COMPOSITION * September 30, 2010 (Unaudited) September 30, 2010 (Unaudited) Percentage of Percentage of Total Total Small Company Fund Investments International Equity Fund Investments Financials 20.1% Europe Economic Monetary Union 36.2% Information Technology 19.6% Japan 19.0% Industrials 14.3% United Kingdom 17.1% Consumer Discretionary 12.9% Asia-Pacific excluding Japan 16.9% Health Care 9.4% Europe excluding United Kingdom and Materials 7.7% European Economic Monetary Union 6.3% Energy 6.2% United States 2.1% Short Term Investments 4.1% Latin America 1.8% Utilities 3.9% Africa 0.6% Consumer Staples 1.8% 100.0% 100.0% *Portfolio composition is as of September 30, 2010 and is subject to change. See accompanying notes to financial statements. 3 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) SHORT-INTERMEDIATE BOND FUND Principal Amount Security Description Value Non-U.S. Government Agency Asset-Backed Securities- 16.4% $ AmeriCredit Automobile Receivables Trust (insured by FSA Assurance), 5.64%, 09/06/13 $ Banc of America Commercial Mortgage Inc. REMIC, 5.00%, 10/10/45 Bayview Financial Acquisition Trust REMIC, 6.21%, 05/28/37(a) Bear Stearns Commercial Mortgage Securities Inc. REMIC, 5.53%, 09/11/41 Bear Stearns Commercial Mortgage Securities Inc. REMIC, 4.32%, 02/13/46 Citimortgage Alternative Loan Trust REMIC, 5.25%, 03/25/21 Countrywide Alternative Loan Trust REMIC, 5.93%, 08/25/36(a) Countrywide Asset-Backed Certificates REMIC, 0.50%, 04/25/36(a) Countrywide Asset-Backed Certificates REMIC, 1.51%, 05/25/37(a) Credit Suisse First Boston Mortgage Securities Corp. REMIC, 5.00%, 08/25/20 First Union National Bank Commercial Mortgage REMIC, 6.67%, 12/12/33 Home Equity Asset Trust REMIC, 0.37%, 07/25/37(a) LB-UBS Commercial Mortgage Trust REMIC, 6.37%, 12/15/28 LB-UBS Commercial Mortgage Trust REMIC, 6.30%, 11/15/33 MASTR Asset Securitization Trust REMIC, 5.25%, 11/25/35 Nationstar Home Equity Loan Trust REMIC, 0.32%, 06/25/37(a) Nomura Asset Acceptance Corp. REMIC, 6.00%, 03/25/47(a) Preferred Term Securities XXIV Ltd., 0.59%, 03/22/37(a) (b) (c) Residential Accredit Loans Inc. REMIC, 5.50%, 01/25/34 Residential Accredit Loans Inc. REMIC, 6.00%, 10/25/34 Residential Accredit Loans Inc. REMIC, 5.50%, 02/25/35 Residential Asset Mortgage Products Inc. (insured by AMBAC Assurance Corp.) REMIC, 4.02%, 03/25/33 Principal Amount Security Description Value $ Residential Asset Securities Corp. REMIC, 5.96%, 09/25/31 $ Structured Asset Securities Corp. REMIC, 5.50%, 07/25/33 Triad Auto Receivables Owner Trust (insured by AMBAC Assurance Corp.), 5.31%, 05/13/13 Wells Fargo Home Equity Trust REMIC, 0.40%, 07/25/36(a) Total Non-U.S. Government Agency Asset-Backed Securities (cost $12,004,059) Corporate Bonds- 42.7% Consumer Discretionary - 1.4% Comcast Corp., 6.50%, 01/15/15 Mohawk Industries Inc., 6.88%, 01/15/16 Consumer Staples - 2.5% Bottling Group LLC, 4.63%, 11/15/12 Kellogg Co., 5.13%, 12/03/12 SUPERVALU Inc., 8.00%, 05/01/16 Wal-Mart Stores Inc., 5.00%, 04/05/12 Energy - 2.8% ConocoPhillips, 4.60%, 01/15/15 Enterprise Products Operating LLC, 9.75%, 01/31/14 Occidental Petroleum Corp., 7.00%, 11/01/13 Financials - 21.9% ACE INA Holdings Inc., 5.60%, 05/15/15 American Express Credit Corp., 7.30%, 08/20/13 American Honda Finance Corp., 2.64%, 06/29/11(a) (b) Bank of New York Mellon, 6.38%, 04/01/12 BB&T Corp., 6.50%, 08/01/11 Berkshire Hathaway Finance Corp., 5.00%, 08/15/13 Citigroup Inc., 6.50%, 08/19/13 Citigroup Inc., 4.75%, 05/19/15 General Electric Capital Corp., 0.55%, 09/15/14(a) Goldman Sachs Group Inc., 6.00%, 05/01/14 Hartford Financial Services Group Inc., 4.00%, 03/30/15 See accompanying notes to financial statements. 4 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) SHORT-INTERMEDIATE BOND FUND Principal Amount Security Description Value $ JPMorgan Chase & Co., 5.75%, 01/02/13 $ KeyBank NA, 3.20%, 06/15/12 KeyBank NA, 5.80%, 07/01/14 Merrill Lynch & Co. Inc., 5.45%, 02/05/13 Metropolitan Life Global Funding I, 5.13%, 06/10/14(b) Morgan Stanley, 4.75%, 04/01/14 National City Corp., 4.00%, 02/01/11 PNC Funding Corp., 0.68%,01/31/14(a) Pricoa Global Funding I, 5.45%, 06/11/14(b) Regions Bank, 3.25%, 12/09/11 Regions Financial Corp., 7.75%, 11/10/14 State Street Bank & Trust Co., 0.49%, 12/08/15(a) State Street Capital Trust III, 8.25% (callable at 100 beginning 03/15/13), 03/15/42(d) Wells Fargo Bank NA, 0.59%,05/16/16(a) Health Care - 0.8% Medtronic Inc., 1.50%, 04/15/11 Industrials - 1.3% Textron Inc., 6.20%, 03/15/15 United Technologies Corp., 6.10%, 05/15/12 Information Technology - 3.7% CA Inc., 6.13%, 12/01/14 Cisco Systems Inc., 5.25%, 02/22/11 Hewlett-Packard Co., 2.08%,02/24/11(a) Hewlett-Packard Co., 2.95%, 08/15/12 International Business Machines Corp., 6.50%, 10/15/13 Materials - 3.7% Dow Chemical Co., 7.60%, 05/15/14 Mosaic Co., 7.63%, 12/01/16(b) Nalco Co., 8.25%, 05/15/17 Praxair Inc., 3.95%, 06/01/13 Rio Tinto Finance USA Ltd., 8.95%, 05/01/14 Principal Amount Security Description Value Telecommunication Services - 0.9% $ AT&T Corp., 7.30%, 11/15/11 $ Utilities - 3.7% Dayton Power & Light Co., 5.13%, 10/01/13 PacifiCorp, 5.45%, 09/15/13 Public Service Co. of Colorado, 7.88%, 10/01/12 South Carolina Electric & Gas Co., 6.70%, 02/01/11 Wisconsin Energy Corp., 6.50%, 04/01/11 Total Corporate Bonds (cost $28,399,408) Government And Agency Obligations- 32.6% GOVERNMENT SECURITIES - 26.8% Federal Home Loan Bank - 1.3% Federal Home Loan Bank, 4.50%, 09/16/13(e) Federal Home Loan Mortgage Corp. - 1.6% Federal Home Loan Mortgage Corp., 4.50%, 07/15/13(e) Municipals - 1.4% Lincoln Nebraska Tax Allocation, Perot Systems Redevelopment Project, 3.25%, 11/01/12 Lincoln Nebraska Tax Allocation, Perot Systems Redevelopment Project, 4.25%, 11/01/14 Nebraska Public Power District, Revenue, Series B, 4.14%, 01/01/13 Treasury Inflation Index Securities - 3.0% U.S. Treasury Inflation Indexed Note, 3.00%, 07/15/12(f) U.S. Treasury Inflation Indexed Note, 1.63%, 01/15/15(f) U.S. Treasury Securities - 19.5% U.S. Treasury Note, 1.75%, 11/15/11 U.S. Treasury Note, 2.75%, 10/31/13 U.S. Treasury Note, 2.63%, 12/31/14 See accompanying notes to financial statements. 5 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) SHORT-INTERMEDIATE BOND FUND Shares or Principal Amount Security Description Value U.S. GOVERNMENT MORTGAGE-BACKED SECURITIES - 5.8% Federal Home Loan Mortgage Corp. - 3.8% $ Federal Home Loan Mortgage Corp. REMIC, 4.50%, 12/15/17 $ Federal Home Loan Mortgage Corp. REMIC, 4.00%, 03/15/20 Federal National Mortgage Association - 2.0% Federal National Mortgage Association REMIC, 5.50%, 11/25/34 Federal National Mortgage Association, Interest Only REMIC, 5.00%, 03/25/39 Total Government And Agency Obligations (cost $22,347,316) Preferred Stocks- 0.6% US Bancorp, Series A, 7.19% (callable at 1,000 beginning on 04/15/11)(d) Total Preferred Stocks (cost $564,327) Investment Company- 1.2% Federated Institutional High-Yield Bond Fund Total Investment Company (cost $750,000) Short Term Investments- 5.7% Investment Companies - 2.1% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.03%(g) Trust For U.S. Treasury Obligations Fund, 0.00%(g) U.S. Treasury Securities - 3.6% U.S. Treasury Bill, 0.13%, 12/09/10 Total Short Term Investments (cost $3,962,252) Total Investments - 99.2% (cost $68,027,362) Other assets in excess of liabilities - 0.8% NET ASSETS - 100% $ (a) Variable rate security. The rate reflected is the rate in effect at September 30, 2010. (b) Security is exempt from registration under Rule 144A of the Securities Act of 1933, as amended.The security may be resold in transactions exempt from registration, normally to qualified buyers. This security has been deemed liquid by the Fund’s investment adviser based on procedures approved by the Tributary Funds' Board of Directors. (c) Security fair valued in good faith in accordance with the procedures established by the Tributary Funds' Board of Directors. Good faith fair valued securities may be classified as Level 2 or Level 3 for Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820 “Fair Value Measurements and Disclosures” based on the applicable valuation inputs. See FASB ASC Topic 820 "Fair Value Measurements and Disclosures" in the Notes to Financial Statements. (d) Perpetual maturity security. Interest rate is fixed until the first call date and variable thereafter. (e) This security is a direct debt of the agency and not collateralized by mortgages. (f) U.S. Treasury inflation indexed note, par amount is adjusted for inflation. (g) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of September 30, 2010. AMBAC AMBAC Indemnity Corp. FSA Financial Security Assurance Inc. REMIC Real Estate Mortgage Investment Conduit See accompanying notes to financial statements. 6 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) INCOME FUND Principal Amount Security Description Value Non-U.S. Government Agency Asset-Backed Securities- 23.7% $ Banc of America Commercial Mortgage Inc. REMIC, 5.35%, 09/10/47(a) $ Bear Stearns Asset Backed Securities Trust REMIC, 5.00%, 10/25/33 Bear Stearns Commercial Mortgage Securities Inc. REMIC, 5.53%, 09/11/41 Citigroup Mortgage Loan Trust Inc. REMIC, 6.50%, 07/25/34 Citimortgage Alternative Loan Trust REMIC, 5.25%, 03/25/21 Countrywide Alternative Loan Trust REMIC, 5.93%, 08/25/36(a) Countrywide Asset-Backed Certificates REMIC, 0.50%, 04/25/36(a) Countrywide Asset-Backed Certificates REMIC, 1.51%, 05/25/37(a) Credit Suisse First Boston Mortgage Securities Corp. REMIC, 5.00%, 08/25/20 Credit Suisse First Boston Mortgage Securities Corp. REMIC, 5.75%, 04/25/33 First Union National Bank Commercial Mortgage REMIC, 6.67%, 12/12/33 Home Equity Asset Trust REMIC, 0.37%, 07/25/37(a) LB-UBS Commercial Mortgage Trust REMIC, 6.37%, 12/15/28 LB-UBS Commercial Mortgage Trust REMIC, 6.30%, 11/15/33 MASTR Asset Securitization Trust REMIC, 5.25%, 11/25/35 Nomura Asset Acceptance Corp. REMIC, 6.00%, 03/25/47(a) Preferred Term Securities XXI Ltd., 5.71%, 03/22/38(b) (c) (d) Preferred Term Securities XXIV Ltd., 0.59%, 03/22/37(a) (b) (d) Residential Accredit Loans Inc. REMIC, 5.50%, 01/25/34 Residential Accredit Loans Inc. REMIC, 6.00%, 10/25/34 Residential Accredit Loans Inc. REMIC, 5.50%, 02/25/35 Residential Asset Mortgage Products Inc. (insured by AMBAC Assurance Corp.) REMIC, 4.02%, 03/25/33 Residential Asset Securities Corp. REMIC, 5.96%, 09/25/31 Principal Amount Security Description Value $ Structured Asset Securities Corp. REMIC, 5.50%, 07/25/33 $ Structured Asset Securities Corp.(insured by MBIA Assurance Corp.) REMIC, 5.30%, 09/25/33 Triad Auto Receivables Owner Trust (insured by AMBAC Assurance Corp.), 5.31%, 05/13/13 Wells Fargo Home Equity Trust REMIC, 0.40%, 07/25/36(a) Total Non-U.S. Government Agency Asset-Backed Securities (cost $15,772,274) Corporate Bonds- 27.0% Consumer Discretionary - 1.6% Comcast Corp., 6.50%, 01/15/17 Mohawk Industries Inc., 6.88%, 01/15/16 Newell Rubbermaid Inc., 4.70%, 08/15/20 Consumer Staples - 0.9% PepsiCo Inc., 7.90%, 11/01/18 SUPERVALU Inc., 8.00%, 05/01/16 Energy - 1.2% Enterprise Products Operating LLC, 6.30%, 09/15/17 Tosco Corp., 8.13%, 02/15/30 Financials - 14.1% American Express Co., 6.80%,09/01/66(a) American Honda Finance Corp., 2.64%, 06/29/11(a) (d) Chubb Corp., 6.80%, 11/15/31 Citigroup Inc., 6.50%, 08/19/13 Citigroup Inc., 8.50%, 05/22/19 General Electric Capital Corp., 0.49%, 01/08/16(a) Goldman Sachs Capital I, 6.35%, 02/15/34 Goldman Sachs Group Inc., 6.25%, 09/01/17 Hartford Financial Services Group Inc., 4.00%, 03/30/15 John Deere Capital Corp., 2.88%, 06/19/12 JPMorgan Chase Capital XXV, 6.80%, 10/01/37 KeyBank NA, 3.20%, 06/15/12 See accompanying notes to financial statements. 7 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) INCOME FUND Principal Amount Security Description Value $ KeyBank NA, 5.80%, 07/01/14 $ Merrill Lynch & Co. Inc., 5.00%, 01/15/15 Metropolitan Life Global Funding I, 5.13%, 06/10/14(d) Morgan Stanley, 4.75%, 04/01/14 PNC Funding Corp., 0.68%,01/31/14(a) Prudential Financial Inc., 7.38%, 06/15/19 Regions Financial Corp., 7.75%, 11/10/14 State Street Bank & Trust Co., 0.49%, 12/08/15(a) State Street Capital Trust III, 8.25% (callable at 100 beginning 03/15/13), 01/01/00(e) UBS Preferred Funding Trust V, 6.24% (callable at 100 beginning 05/15/16), 05/29/49(e) Wachovia Bank NA, 6.60%, 01/15/38 Industrials - 1.2% Pitney Bowes Inc., 5.25%, 01/15/37 Textron Inc., 6.20%, 03/15/15 Information Technology - 1.8% CA Inc., 6.13%, 12/01/14 Electronic Data Systems Corp., 6.00%, 08/01/13 International Business Machines Corp., 7.00%, 10/30/25 Materials - 2.5% Dow Chemical Co., 8.55%, 05/15/19 Martin Marietta Materials Inc., 6.60%, 04/15/18 Mosaic Co., 7.63%, 12/01/16(d) Nalco Co., 8.25%, 05/15/17 Rio Tinto Finance USA Ltd., 8.95%, 05/01/14 Telecommunication Services - 0.6% AT&T Inc., 5.50%, 02/01/18 Utilities - 3.1% Alabama Power Co., 5.50%, 10/15/17 Dayton Power & Light Co., 5.13%, 10/01/13 Laclede Gas Co., 6.50%, 11/15/10 Laclede Gas Co., 6.50%, 10/15/12 Principal Amount Security Description Value $ PacifiCorp, 5.50%, 01/15/19 $ Total Corporate Bonds (cost $15,483,389) Government And Agency Obligations- 44.9% GOVERNMENT SECURITIES - 20.4% Federal National Mortgage Association - 0.9% Federal National Mortgage Association, 5.00%, 02/16/12(f) Municipals - 2.3% Nebraska Public Power District, RB, Series B, 4.85%, 01/01/14 New York City, New York, Water Finance Authority & Sewer Revenue, 5.72%, 06/15/42 State of Connecticut, Public Improvements, 4.95%, 12/01/20 State of Connecticut, Public Improvements, 5.63%, 12/01/29 University of Nebraska, RB, Series B, 5.70%, 07/01/29 Treasury Inflation Index Securities - 3.2% U.S. Treasury Inflation Indexed Note, 2.00%, 07/15/14(g) U.S. Treasury Inflation Indexed Note, 2.13%, 01/15/19(g) U.S. Treasury Securities - 14.0% U.S. Treasury Bond, 4.38%, 11/15/39 U.S. Treasury Note, 2.63%, 12/31/14 U.S. Treasury Note, 4.75%, 08/15/17 U.S. GOVERNMENT MORTGAGE-BACKED SECURITIES - 24.5% Federal Home Loan Mortgage Corp. - 16.2% Federal Home Loan Mortgage Corp. REMIC, 4.00%, 01/15/17 Federal Home Loan Mortgage Corp. REMIC, 4.50%, 04/15/19 Federal Home Loan Mortgage Corp. REMIC, 4.50%, 06/15/21 Federal Home Loan Mortgage Corp. REMIC, 5.00%, 04/15/28 Federal Home Loan Mortgage Corp. REMIC, 5.00%, 02/15/29 Federal Home Loan Mortgage Corp. REMIC, 5.50%, 08/15/29 See accompanying notes to financial statements. 8 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) INCOME FUND Shares or Principal Amount Security Description Value Federal National Mortgage Association - 8.3% $ Federal National Mortgage Association, 5.50%, 11/01/16 $ Federal National Mortgage Association, 4.50%, 12/01/18 Federal National Mortgage Association REMIC, 4.00%, 02/25/19 Federal National Mortgage Association REMIC, 5.00%, 07/25/19 Federal National Mortgage Association, 7.50%, 08/01/22 Federal National Mortgage Association REMIC, 5.50%, 12/25/32 Federal National Mortgage Association, 5.00%, 08/01/34 Federal National Mortgage Association, 5.50%, 08/01/37 Federal National Mortgage Association, Interest Only REMIC, 4.50%, 03/25/38 Total Government And Agency Obligations (cost $25,533,993) Preferred Stock- 0.7% US Bancorp, Series A, 7.19% ((callable at 1,000 beginning on 04/15/11))(e) Total Preferred Stocks (cost $595,666) Exchange Traded Funds- 0.4% iShares iBoxx High Yield Corporate Bond Fund Total Exchange Traded Funds (cost $236,800) Investment Company- 1.4% Federated Institutional High-Yield Bond Fund Total Investment Company (cost $750,000) Short Term Investments- 1.4% Investment Company - 1.4% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.03%(h) Total Short Term Investments (cost $842,190) Shares or Principal Amount Security Description Value Total Investments - 99.5% (cost $59,214,312) $ Other assets in excess of liabilities - 0.5% NET ASSETS - 100% $ (a) Variable rate security. The rate reflected is the rate in effect at September 30, 2010. (b) Security fair valued in good faith in accordance with the procedures established by the Tributary Funds' Board of Directors. Good faith fair valued securities may be classified as Level 2 or Level 3 for Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820 “Fair Value Measurements and Disclosures” based on the applicable valuation inputs. See FASB ASC Topic 820 "Fair Value Measurements and Disclosures" in the Notes to Financial Statements. (c) Non-income producing security. (d) Security is exempt from registration under Rule 144A of the Securities Act of 1933, as amended.The security may be resold in transactions exempt from registration, normally to qualified buyers. This security has been deemed liquid by the Fund’s investment adviser based on procedures approved by the Tributary Funds' Board of Directors. (e) Perpetual maturity security. Interest rate is fixed until the first call date and variable thereafter. (f) This security is a direct debt of the agency and not collateralized by mortgages. (g) U.S. Treasury inflation indexed note, par amount is adjusted for inflation. (h) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of September 30, 2010. AMBAC AMBAC Indemnity Corp. MBIA Municipal Bond Investors Assurance RB Revenue Bond REMIC Real Estate Mortgage Investment Conduit See accompanying notes to financial statements. 9 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) BALANCED FUND Shares Security Description Value Common Stocks- 63.2% Consumer Discretionary - 8.0% Aeropostale Inc. (a) $ BorgWarner Inc. (a) Chipotle Mexican Grill Inc. - Class A (a) Comcast Corp. - Class A DeVry Inc. Guess? Inc. McDonald's Corp. NetFlix Inc. (a) Nordstrom Inc. Tempur-Pedic International Inc. (a) Consumer Staples - 7.2% Avon Products Inc. Church & Dwight Co. Inc. Colgate-Palmolive Co. Flowers Foods Inc. Herbalife Ltd. Kraft Foods Inc. - Class A PepsiCo Inc. Ralcorp Holdings Inc. (a) Energy - 5.9% Apache Corp. Exxon Mobil Corp. Noble Energy Inc. Occidental Petroleum Corp. Peabody Energy Corp. Schlumberger Ltd. Financials - 6.4% ACE Ltd. Affiliated Managers Group Inc. (a) AFLAC Inc. Credit Acceptance Corp. (a) HCC Insurance Holdings Inc. JPMorgan Chase & Co. State Street Corp. U.S. Bancorp Health Care - 8.0% Abbott Laboratories Biogen Idec Inc. (a) Catalyst Health Solutions Inc. (a) Cerner Corp. (a) Hospira Inc. (a) Medco Health Solutions Inc. (a) PSS World Medical Inc. (a) Stryker Corp. Shares Security Description Value Thermo Fisher Scientific Inc. (a) $ Valeant Pharmaceuticals International Inc. West Pharmaceutical Services Inc. Industrials - 7.5% 3M Co. AGCO Corp. (a) Alliant Techsystems Inc. (a) Emerson Electric Co. Joy Global Inc. Norfolk Southern Corp. Pall Corp. Parker Hannifin Corp. Roper Industries Inc. Information Technology - 14.1% Adobe Systems Inc. (a) Akamai Technologies Inc. (a) Apple Inc. (a) Cisco Systems Inc. (a) Citrix Systems Inc. (a) Cognizant Technology SolutionsCorp. (a) Comtech Telecommunications Corp. (a) Diodes Inc. (a) Equinix Inc. (a) Factset Research Systems Inc. Hewlett-Packard Co. Intel Corp. MasterCard Inc. Microsoft Corp. SRA International Inc. - Class A (a) Tessera Technologies Inc. (a) Texas Instruments Inc. Zoran Corp. (a) Materials - 4.0% Agrium Inc. Calgon Carbon Corp. (a) Potash Corp. of Saskatchewan Inc. Praxair Inc. Sigma-Aldrich Corp. Telecommunication Services - 0.9% Partner Communications Co. Ltd. - ADR Utilities - 1.2% NextEra Energy Inc. See accompanying notes to financial statements. 10 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) BALANCED FUND Shares or Principal Amount Security Description Value PG&E Corp. $ Total Common Stocks (cost $14,609,076) Corporate Bonds- 17.7% Consumer Discretionary - 1.8% $ Home Depot Inc., 5.40%, 03/01/16 Consumer Staples - 1.0% WM Wrigley Jr. Co., 2.45%,06/28/12(b) Financials - 12.3% American Express Credit Co., 5.88%, 05/02/13 Bank of America NA, 6.00%, 06/15/16 Commonwealth Bank of Australia, 5.00%, 04/13/20(c) (d) Goldman Sachs Group Inc., 3.63%, 08/01/12 KeyCorp, 6.50%, 05/14/13 Regions Bank, 7.50%, 05/15/18 Vornado Realty Trust, 4.25%, 04/01/15 Wachovia Corp., 5.25%, 08/01/14 Industrials - 2.6% Harley-Davidson Funding Corp., 6.80%, 06/15/18(b) Masco Corp., 7.13%, 03/15/20 Total Corporate Bonds (cost $5,091,936) Government And Agency Obligations- 16.5% GOVERNMENT SECURITIES - 16.5% Municipals - 14.4% Aurora Illinois, GO, Series A, 4.25%, 12/30/17 City of Industry California, Sales Tax Revenue, 7.00%, 01/01/21 County of St. Charles Missouri (Insured by MBIA Insurance Corp), Sales Tax Revenue, 5.16%, 10/01/20 Denver City & County Board of Water Commission, Water Revenue, Series A, 5.00%, 12/15/19 Douglas County School District Nevada, Public School Fund Guaranteed, Series A, 5.09%, 04/01/20 Shares or Principal Amount Security Description Value $ Florida State Board of Education, Lottery Revenue, 5.19%, 07/01/19 $ Hamden Connecticut, GO, Series B, 5.38%, 08/15/22 Kansas Development Finance Authority, Kansas Project Revenue, Series N, 5.20%, 11/01/19 Metro Wastewater Reclamation District, Sewer Revenue, Series B, 5.02%, 04/01/20 New Orleans, Louisiana, Public Improvements, Series A, 7.20%, 12/01/19 Northern Illinois Municipal Power Agency, Power Project Revenue, 5.69%, 01/01/17 Parker Colorado, Series A, 5.30%, 11/01/18 Reeves County Texas, Correctional Facilities, 7.40%, 12/01/17 Santa Monica Community College District, Series A, 5.73%, 08/01/24 State of California, University Revenue Bonds, 5.45%, 11/01/22 State of Colorado, COP, 5.42%, 09/15/20 Tulsa Airports Improvement Trust, Airport & Marina Revenue, Series B, 6.50%, 06/01/21 Vista Community Development Commission California, 7.61%, 09/01/21 Treasury Inflation Index Securities - 2.1% U.S. Treasury Inflation Indexed Note, 1.38%, 01/15/20(e) Total Government And Agency Obligations (cost $4,769,698) Short Term Investments- 3.0% Investment Company - 3.0% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.03%(f) Total Short Term Investments (cost $944,018) See accompanying notes to financial statements. 11 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) BALANCED FUND Shares or Principal Amount Security Description Value Total Investments - 100.4% (cost $25,414,728) $ Liabilities in excess of other assets - (0.4%) NET ASSETS - 100% $ (a) Non-income producing security. (b) Security is exempt from registration under Rule 144A of the Securities Act of 1933, as amended.The security may be resold in transactions exempt from registration, normally to qualified buyers. This security has been deemed liquid by the Fund’s investment adviser based on procedures approved by the Tributary Funds' Board of Directors. (c) Variable rate security. The rate reflected is the rate in effect at September 30, 2010. (d) Security is exempt from registration under Rule 144A of the Securities Act of 1933, as amended.The security may be resold in transactions exempt from registration, normally to qualified buyers. The security is considered illiquid according to the policies and procedures approved by the Tributary Funds' Board of Directors.The total value of illiquid securities in the Fund was 1.5% of net assets. (e) U.S. Treasury inflation indexed note, par amount is adjusted for inflation. (f) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of September 30, 2010. ADR American Depositary Receipt COP Certificate of Participation GO General Obligation MBIA Municipal Bond Investors Assurance See accompanying notes to financial statements. 12 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) CORE EQUITY FUND Shares Security Description Value Common Stocks- 96.7% Consumer Discretionary - 8.6% Apollo Group Inc. - Class A (a) $ Best Buy Co. Inc. Comcast Corp. - Class A Home Depot Inc. Mohawk Industries Inc. (a) Consumer Staples - 12.6% HJ Heinz Co. Kimberly-Clark Corp. PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co. Walgreen Co. Energy - 10.8% Apache Corp. Chevron Corp. Exxon Mobil Corp. Peabody Energy Corp. Schlumberger Ltd. Financials - 15.4% AFLAC Inc. Bank of America Corp. BB&T Corp. Chubb Corp. Goldman Sachs Group Inc. JPMorgan Chase & Co. MetLife Inc. Prudential Financial Inc. State Street Corp. Health Care - 12.5% Abbott Laboratories Amgen Inc. (a) Medtronic Inc. Novartis AG - ADR Quest Diagnostics Inc. Industrials - 12.3% 3M Co. Emerson Electric Co. General Electric Co. Jacobs Engineering Group Inc. (a) Information Technology - 19.1% Adobe Systems Inc. (a) Applied Materials Inc. Shares Security Description Value Avnet Inc. (a) $ Cisco Systems Inc. (a) Hewlett-Packard Co. International Business Machines Corp. Microsoft Corp. Oracle Corp. Texas Instruments Inc. Western Union Co. Materials - 2.8% Air Products & Chemicals Inc. Utilities - 2.6% PG&E Corp. Southern Co. Total Common Stocks (cost $86,650,081) Short Term Investments- 3.2% Investment Company - 3.2% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.03%(b) Total Short Term Investments (cost $3,407,536) Total Investments - 99.9% (cost $90,057,617) Other assets in excess of liabilities - 0.1% NET ASSETS - 100% $ (a) Non-income producing security. (b) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of September 30, 2010. ADR American Depositary Receipt See accompanying notes to financial statements. 13 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) LARGE CAP GROWTH FUND Shares Security Description Value Common Stocks- 99.2% Consumer Discretionary - 14.1% Johnson Controls Inc. $ Staples Inc. Starbucks Corp. Target Corp. Consumer Staples - 15.8% Colgate-Palmolive Co. PepsiCo Inc. Procter & Gamble Co. Safeway Inc. Wal-Mart Stores Inc. Whole Foods Market Inc. (a) Energy - 5.0% Schlumberger Ltd. Suncor Energy Inc. Financials - 2.3% Charles Schwab Corp. Health Care - 9.2% Johnson & Johnson Medtronic Inc. Roche Holding AG - ADR UnitedHealth Group Inc. Industrials - 10.7% 3M Co. FedEx Corp. Illinois Tool Works Inc. Koninklijke Philips Electronics NV - NYS Information Technology - 34.7% Adobe Systems Inc. (a) Cisco Systems Inc. (a) Dell Inc. (a) Fiserv Inc. (a) Google Inc. - Class A (a) Hewlett-Packard Co. Intel Corp. Linear Technology Corp. Microsoft Corp. Paychex Inc. Symantec Corp. (a) VMware Inc. - Class A (a) Shares Security Description Value Materials - 7.4% Ecolab Inc. $ Praxair Inc. Total Common Stocks (cost $69,478,545) Short Term Investments- 0.9% Investment Company - 0.9% Goldman Sachs Financial Square Funds, Prime Obligations Fund, 0.18%(b) Total Short Term Investments (cost $705,867) Total Investments - 100.1% (cost $70,184,412) Liabilities in excess of other assets - (0.1%) NET ASSETS - 100% $ (a) Non-income producing security. (b) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of September 30, 2010. ADR American Depositary Receipt NYS New York Shares See accompanying notes to financial statements. 14 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) GROWTH OPPORTUNITIES FUND Shares Security Description Value Common Stocks- 97.4% Consumer Discretionary - 18.4% Aeropostale Inc. (a) $ BorgWarner Inc. (a) Chico's FAS Inc. Chipotle Mexican Grill Inc. - Class A (a) Coach Inc. DeVry Inc. GameStop Corp. - Class A (a) Guess? Inc. NetFlix Inc. (a) Nordstrom Inc. Tempur-Pedic International Inc. (a) Tenneco Inc. (a) Consumer Staples - 7.7% Avon Products Inc. Church & Dwight Co. Inc. Flowers Foods Inc. Herbalife Ltd. Ralcorp Holdings Inc. (a) Energy - 6.1% Noble Energy Inc. Peabody Energy Corp. Southern Union Co. Williams Cos. Inc. Financials - 6.7% Affiliated Managers Group Inc. (a) Credit Acceptance Corp. (a) Portfolio Recovery Associates Inc. (a) Signature Bank (a) Stifel Financial Corp. (a) Health Care - 14.8% Biogen Idec Inc. (a) Catalyst Health Solutions Inc. (a) Cerner Corp. (a) Hospira Inc. (a) Immucor Inc. (a) Medidata Solutions Inc. (a) PSS World Medical Inc. (a) Thermo Fisher Scientific Inc. (a) Valeant Pharmaceuticals International Inc. West Pharmaceutical Services Inc. Industrials - 14.5% AGCO Corp. (a) Shares Security Description Value Alliant Techsystems Inc. (a) $ FTI Consulting Inc. (a) Genesee & Wyoming Inc. - Class A (a) Insituform Technologies Inc. -Class A (a) Joy Global Inc. L-3 Communications Holdings Inc. Landstar System Inc. Pall Corp. Quanta Services Inc. (a) Roper Industries Inc. Woodward Governor Co. Information Technology - 19.9% Adobe Systems Inc. (a) Akamai Technologies Inc. (a) Citrix Systems Inc. (a) Cognizant Technology SolutionsCorp. (a) Diodes Inc. (a) Equinix Inc. (a) Factset Research Systems Inc. Itron Inc. (a) Power-One Inc. (a) SRA International Inc. - Class A (a) Tessera Technologies Inc. (a) Zoran Corp. (a) Materials - 7.7% Agrium Inc. Calgon Carbon Corp. (a) Cliffs Natural Resources Inc. Sigma-Aldrich Corp. Telecommunication Services - 1.6% Partner Communications Co. Ltd. - ADR Total Common Stocks (cost $52,423,282) Short Term Investments- 1.2% Investment Company - 1.2% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.03%(b) Total Short Term Investments (cost $890,923) See accompanying notes to financial statements. 15 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) GROWTH OPPORTUNITIES FUND Shares or Principal Amount Security Description Value Total Investments - 98.6% (cost $53,314,205) $ Other assets in excess of liabilities - 1.4% NET ASSETS - 100% $ (a) Non-income producing security. (b) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of September 30, 2010. ADR American Depositary Receipt See accompanying notes to financial statements. 16 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) SMALL COMPANY FUND Shares Security Description Value Common Stocks- 96.0% Consumer Discretionary - 12.9% AnnTaylor Stores Corp. (a) $ Callaway Golf Co. Columbia Sportswear Co. Foot Locker Inc. Jack in the Box Inc. (a) Mohawk Industries Inc. (a) Steiner Leisure Ltd. (a) Tractor Supply Co. Consumer Staples - 1.8% Church & Dwight Co. Inc. J&J Snack Foods Corp. Energy - 6.2% Bill Barrett Corp. (a) Dresser-Rand Group Inc. (a) SM Energy Co. Tidewater Inc. Financials - 20.1% Affiliated Managers Group Inc. (a) Arthur J Gallagher & Co. Assured Guaranty Ltd. BancorpSouth Inc. Cullen/Frost Bankers Inc. Delphi Financial Group Inc. Home Properties Inc. Jones Lang LaSalle Inc. Mack-Cali Realty Corp. MB Financial Inc. MFA Financial Inc. RLI Corp. Selective Insurance Group Texas Capital Bancshares Inc. (a) United Bankshares Inc. Wilmington Trust Corp. Health Care - 9.4% Genomic Health Inc. (a) Mettler Toledo International Inc. (a) PSS World Medical Inc. (a) VCA Antech Inc. (a) West Pharmaceutical Services Inc. Industrials - 14.3% Barnes Group Inc. Carlisle Cos. Inc. CLARCOR Inc. Shares Security Description Value Hubbell Inc. - Class B $ IDEX Corp. Insteel Industries Inc. John Bean Technologies Corp. Tennant Co. Werner Enterprises Inc. Information Technology - 19.7% Anixter International Inc. (a) CACI International Inc. - Class A (a) Comtech Telecommunications Corp. (a) Daktronics Inc. Entegris Inc. (a) Littelfuse Inc. (a) Microsemi Corp. (a) MTS Systems Corp. National Instruments Corp. Parametric Technology Corp. (a) Park Electrochemical Corp. Rosetta Stone Inc. (a) Syntel Inc. Materials - 7.7% Albemarle Corp. Arch Chemicals Inc. Intrepid Potash Inc. (a) Sensient Technologies Corp. Worthington Industries Inc. Utilities - 3.9% IDACORP Inc. Westar Energy Inc. Total Common Stocks (cost $48,688,524) Short Term Investments- 4.0% Investment Company - 4.0% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.03%(b) Total Short Term Investments (cost $2,529,055) See accompanying notes to financial statements. 17 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) SMALL COMPANY FUND Shares Security Description Value Total Investments - 100.0% (cost $51,217,579) $ Liabilities in excess of other assets - (0.0%) NET ASSETS - 100% $ (a) Non-income producing security. (b) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of September 30, 2010. See accompanying notes to financial statements. 18 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) INTERNATIONAL EQUITY FUND Shares Security Description Value Common Stocks- 0.0% United States - 0.0% Southern Copper Corp. $ Total Common Stocks (cost $28,229) Foreign Stocks- 94.4% Australia - 9.6% AGL Energy Ltd. ASX Ltd. Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. Boral Ltd. Cochlear Ltd. Commonwealth Bank of Australia Foster's Group Ltd. Goodman Fielder Ltd. Goodman Group GPT Group Harvey Norman Holdings Ltd. Leighton Holdings Ltd. National Australia Bank Ltd. Orica Ltd. QBE Insurance Group Ltd. Toll Holdings Ltd. Wesfarmers Ltd. Westpac Banking Corp. Woolworths Ltd. WorleyParsons Ltd. Austria - 0.3% Voestalpine AG Belgium - 2.0% Belgacom SA UCB SA Brazil - 0.6% Banco do Brasil SA BM&F Bovespa SA Cia de Concessoes Rodoviarias Cia Siderurgica Nacional SA Cosan SA Industria e Comercio CPFL Energia SA Cyrela Brazil Realty SA EDP - Energias do Brasil SA Lojas Renner SA MRV Engenharia e Participacoes SA Multiplan Empreendimentos Imobiliarios SA Shares Security Description Value Natura Cosmeticos SA $ PDG Realty SA Empreendimentos e Participacoes Redecard SA Souza Cruz SA Tele Norte Leste Participacoes SA Vale SA China - 1.2% Bank of China Ltd. Bank of Communications Co. Ltd. China Communications Constructions Co. Ltd. China Construction Bank Corp. China High Speed Transmission Equipment Group Co. Ltd. China Life Insurance Co. Ltd. China Merchants Holdings International Co. Ltd. China Petroleum & Chemical Corp. China Railway Construction Corp. Ltd. China Zhongwang Holdings Ltd. Citic Pacific Ltd. CNOOC Ltd. COSCO Pacific Ltd. Fosun International Ltd. Greentown China Holdings Ltd. Guangzhou Automobile Group Co. Ltd. Guangzhou R&F Properties Co. Ltd. Hengan International Group Co. Ltd. Huaneng Power International Inc. Industrial & Commercial Bank of China Jiangsu Expressway Co. Ltd. Parkson Retail Group Ltd. PetroChina Co. Ltd. Renhe Commercial Holdings Co. Ltd. Shanghai Industrial Holdings Ltd. Shui On Land Ltd. Soho China Ltd. Want Want China Holdings Ltd. Zhejiang Expressway Co. Ltd. Czech Republic - 0.0% CEZ AS Telefonica O2 Czech Republic AS Finland - 2.3% Fortum Oyj Nokia Oyj Orion Oyj See accompanying notes to financial statements. 19 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) INTERNATIONAL EQUITY FUND Shares Security Description Value Pohjola Bank Plc $ France - 9.5% BNP Paribas Bouygues SA Carrefour SA Casino Guichard Perrachon SA Fonciere Des Regions France Telecom SA Gecina SA LVMH Moet Hennessy Louis Vuitton SA Neopost SA PagesJaunes Groupe SA Sanofi-Aventis SA Total SA Vivendi SA Germany - 6.3% BASF SE Hochtief AG RWE AG Greece - 0.3% OPAP SA Hong Kong - 1.7% Hopewell Holdings Ltd. NWS Holdings Ltd. Skyworth Digital Holdings Ltd. Hungary - 0.0% Magyar Telekom Telecommunications Plc Indonesia - 0.2% International Nickel Indonesia Tbk PT Perusahaan Gas Negara PT PT Astra International Tbk Semen Gresik Persero Tbk PT Unilever Indonesia Tbk PT United Tractors Tbk PT Italy - 2.9% Enel SpA ENI SpA Pirelli & C. SpA Japan - 18.9% AEON Credit Service Co. Ltd. Shares Security Description Value Air Water Inc. $ China Bank Ltd. Chubu Electric Power Co. Inc. Eisai Co. Ltd. Fast Retailing Co. Ltd. Furukawa Electric Co. Ltd. Honda Motor Co. Ltd. Japan Prime Realty Investment Corp. 41 Japan Tobacco Inc. Joyo Bank Ltd. Kajima Corp. Kansai Electric Power Co. Inc. Koito Manufacturing Co. Ltd. Kyushu Electric Power Co. Inc. Lawson Inc. Mitsubishi UFJ Financial Group Inc. Mitsui & Co. Ltd. Mizuho Financial Group Inc. MS&AD Insurance Group Holdings Nintendo Co. Ltd. Nippon Express Co. Ltd. Nippon Telegraph & Telephone Corp. Nissan Chemical Industries Ltd. Nisshin Seifun Group Inc. NTT DoCoMo Inc. Ricoh Co. Ltd. Sankyo Co. Ltd. Secom Co. Ltd. Senshu Ikeda Holdings Inc. Shin-Etsu Chemical Co. Ltd. Shiseido Co. Ltd. Sumitomo Chemical Co. Ltd. Sumitomo Corp. Sumitomo Metal Industries Ltd. Sumitomo Rubber Industries Inc. Taisei Corp. Takeda Pharmaceutical Co. Ltd. USS Co. Ltd. Malaysia - 0.3% Berjaya Sports Toto Bhd British American Tobacco Plc Bursa Malaysia Bhd DiGi.Com Bhd Kuala Lumpur Kepong Bhd Malayan Banking Bhd MISC Bhd Petronas Gas BHD Public Bank Bhd Sime Darby Bhd SP Setia Berhad Telekom Malaysia Bhd See accompanying notes to financial statements. 20 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) INTERNATIONAL EQUITY FUND Shares Security Description Value UMW Holdings Bhd $ YTL Power International Bhd Mexico - 0.2% Alfa SAB de CV Grupo Financiero Banorte SAB de CV Grupo Financiero Inbursa SA Grupo Modelo SAB de CV Kimberly-Clark de Mexico SAB de CV Telefonos de Mexico SAB de CV Wal-Mart de Mexico SAB de CV Netherlands - 2.9% Koninklijke DSM NV Koninklijke Philips Electronics NV Royal Dutch Shell Plc Unilever NV New Zealand - 0.3% SKYCITY Entertainment Group Ltd. Norway - 1.2% DnB NOR ASA StatoilHydro ASA Yara International ASA Peru - 0.1% Cia de Minas Buenaventura SA - ADR Credicorp Ltd. Philippines - 0.1% Bank of the Philippine Islands Globe Telecom Inc. Philippine Long Distance Telephone Co. SM Investments Corp. SM Prime Holdings Inc. Poland - 0.2% Bank Handlowy w Warszawie SA Bank Pekao SA Bank Zachodni WBK SA Cyfrowy Polsat SA KGHM Polska Miedz SA Powszechna Kasa Oszczednosci Bank Polski SA (a) Telekomunikacja Polska SA Portugal - 0.3% Portugal Telecom SGPS SA Shares Security Description Value Russia - 0.4% Lukloil OAO - ADR $ MMC Norilsk Nickel - ADR Polyus Gold Co. - ADR Surgutneftegaz - ADR Tatneft - GDR Uralkali - GDR South Africa - 0.6% African Bank Investments Ltd. Aveng Ltd. Foschini Ltd. Growthpoint Properties Ltd. Imperial Holdings Ltd. Kumba Iron Ore Ltd. Massmart Holdings Ltd. Murray & Roberts Holdings Ltd. Naspers Ltd. - Class N Pick n Pay Stores Ltd. Pretoria Portland Cement Co. Ltd. Sasol Ltd. Standard Bank Group Ltd. Telkom SA Ltd. Tiger Brands Ltd. Truworths International Ltd. South Korea - 0.7% Daewoo Shipbuilding & Marine Engineering Co. Ltd. Dongbu Insurance Co. Ltd. Dongkuk Steel Mill Co. Ltd. 95 Doosan Corp. Hanwha Chem Corp. Hyundai Development Co. 68 Hyundai Mipo Dockyard Co. Ltd. Hyundai Securities Co. Ltd. Kangwon Land Inc. 79 KCC Corp. Korea Exchange Bank Korea Life Insurance Co. Ltd. KT Corp. KT&G Corp. S1 Corp. Samsung Card Co. Ltd. Samsung Engineering Co. Ltd. Samsung Fire & Marine Insurance Co. Ltd. Samsung Heavy Industries Co. Ltd. SK Holdings Co. Ltd. SK Telecom Co. Ltd. See accompanying notes to financial statements. 21 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) INTERNATIONAL EQUITY FUND Shares Security Description Value Spain - 4.5% Banco Bilbao Vizcaya Argentaria SA $ Banco de Sabadell SA Banco Santander SA Repsol YPF SA Sweden - 3.8% Atlas Copco AB Nordea Bank AB Skanska AB Svenska Handelsbanken Switzerland - 5.0% Credit Suisse Group AG Nestle SA Novartis AG Syngenta AG Zurich Financial Services AG Taiwan - 1.2% Acer Inc. Advantech Co. Ltd. Asustek Computer Inc. Cheng Shin Rubber Industry Co. Ltd. Chicony Electronics Co. Ltd. China Steel Corp. Chinatrust Financial Holding Co. Ltd. Chinese Gamer International Corp. Chungwa Telecom Co. Ltd. Compal Electronics Inc. Coretronic Corp. Delta Electronics Inc. Everlight Electronics Co. Ltd. Formosa Chemicals & Fibre Corp. Formosa Plastics Corp. Fubon Financial Holding Co. Ltd. HTC Corp. Lite-On Technology Corp. MediaTek Inc. Nan Ya Plastics Corp. Nan Ya Printed Circuit Board Corp. Novatek Microelectronics Corp. Pou Chen Corp. Quanta Computer Inc. Realtek Semiconductor Corp. Richtek Technology Corp. Siliconware Precision Industries Co. Ltd. Synnex Technology International Corp. Taiwan Mobile Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. Shares Security Description Value Transcend Information Inc. $ United Microelectronics Corp. Wistron Corp. Yuanta Financial Holding Co. Ltd. Thailand - 0.2% Advanced Info Service Public Co. Ltd. Bangkok Bank Public Co. Ltd. Bangkok Bank Public Co. Ltd. BEC World Public Co. Ltd. Charoen Pokphand Foods Public Co. Ltd. CP ALL Public Co. Ltd. Kasikornbank Public Co. Ltd. PTT Public Company Ltd. Siam Cement Public Co. Ltd. Siam Commercial Bank Public Co. Ltd. Turkey - 0.1% Akbank T.A.S. Anadolu Efes Biracilik Ve Malt Sanayii AS BIM Birlesik Magazalar AS Tupras Turkiye Petrol Rafine Turk Telekomunikasyon AS Turkiye Halk Bankasi AS Turkiye Is Bankasi SA United Kingdom - 16.5% AstraZeneca Plc Aviva Plc BHP Billiton Plc Bradford & Bingley Plc (a) (b) (c) — British American Tobacco Plc Diageo Plc Firstgroup Plc GlaxoSmithKline Plc Home Retail Group Plc HSBC Holdings Plc ICAP Plc J Sainsbury Plc Legal & General Group Plc Marks & Spencer Group Plc Reckitt Benckiser Group Plc RSA Insurance Group Plc Segro Plc Severn Trent Plc Standard Chartered Plc Standard Life Plc Unilever Plc See accompanying notes to financial statements. 22 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) INTERNATIONAL EQUITY FUND Shares Security Description Value Vodafone Group Plc $ Total Foreign Stocks (cost $95,195,007) Preferred Stocks- 1.5% Brazil - 0.7% AES Tiete SA Cia de Bebidas das Americas Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Tele Norte Leste Participacoes SA Telemar Norte Leste SA(a) Ultrapar Participacoes SA Vale SA Germany - 0.6% Volkswagen AG, 3.15% Mexico - 0.1% Grupo Televisa SA South Korea - 0.1% Hyundai Motor Co. Ltd. Hyundai Motor Co. Ltd. (Non-cumulative) LG Electronics Inc. Total Preferred Stocks (cost $1,152,824) Exchange Traded Funds- 1.3% iPath MSCI India Index Exchange-Traded Note (a) iShares MSCI Chile Investable Market Index Fund iShares MSCI EAFE Index Fund Total Exchange Traded Funds (cost $1,225,677) Short Term Investments- 2.1% Investment Company - 2.1% Highmark 100% U.S. Treasury Money Market Fund, 0.04%(d) Total Short Term Investments (cost $2,188,244) Total Investments - 99.3% (cost $99,789,981) Other assets in excess of liabilities - 0.7% Total Net Assets - 100% $ (a) Non-income producing security. (b) Security fair valued in good faith in accordance with the procedures established by the Tributary Funds' Board of Directors. Good faith fair valued securities may be classified as Level 2 or Level 3 for Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820 “Fair Value Measurements and Disclosures” based on the applicable valuation inputs. See FASB ASC Topic 820 "Fair Value Measurements and Disclosures" in the Notes to Financial Statements. (c) The security is considered illiquid according to the policies and procedures approved by the Tributary Funds' Board of Directors.The total value of illiquid securities in the Fund was 0.0% of net assets. (d) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of September 30, 2010. ADR American Depositary Receipt GDR Global Depository Receipt See accompanying notes to financial statements. 23 SEMI-ANNUAL REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) INTERNATIONAL EQUITY FUND As of September 30, 2010, industry diversification of the Fund was as follows: Percentage of Industry Diversification Net Assets Banks 13.4% Materials 9.9% Capital Goods 7.9% Pharmaceuticals Biotechnology & Life Sciences 7.6% Energy 7.1% Food Beverage & Tobacco 6.3% Telecommunication Services 5.9% Utilities 5.2% Insurance 4.6% Diversified Financials 3.9% Automobiles & Components 3.5% Real Estate 3.5% Technology Hardware & Equipment 3.1% Food & Staples Retailing 2.4% Transportation 2.2% Money Market Funds 2.1% Retailing 2.0% Consumer Durables & Apparel 1.8% Media 1.7% Household & Personal Products 1.5% Exchange Traded Funds 1.3% Software & Services 0.7% Consumer Services 0.7% Semiconductors & Semiconductor Equipment 0.4% Commercial & Professional Services 0.4% Health Care Equipment & Services 0.2% 99.3% See accompanying notes to financial statements. 24 This page intentionally left blank. 25 SEMI-ANNUAL REPORT 2010 STATEMENTS OF ASSETS AND LIABILITIES September 30, 2010 (Unaudited) SHORT-INTERMEDIATE BOND FUND INCOME FUND Assets: Investments, at cost $ $ Unrealized appreciation (depreciation) of investments Total investments, at value Foreign currency at value (a) – – Interest and dividends receivable Receivable for capital shares issued Reclaims receivable – – Receivable for investments sold – – Prepaid expenses Total Assets Liabilities: Distributions payable Payable for investments purchased – – Payable for capital shares redeemed Accrued expenses and other payables: Investment advisory fees Administration fees payable to non-related parties Administration fees payable to related parties Shareholder service fees Custodian fees to related parties Other fees Total liabilities Net assets $ $ Composition of Net Assets: Capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gain (loss) from investments and foreign currency transactions ) ) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreign currencies Net Assets $ $ Shares of beneficial interest Net asset value, offering and redemption price per share $ $ (a) Foreign currency at cost $
